DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, and 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Usui 2016/0307822) in view of (Schnetzka 2008/0174393).
Regarding Claim 1; Usui discloses a water-cooled motor controller (as set forth by para. 0004, 0060-0062, 0069, 0082 and/or 0111-0112—discloses a controller defined by a control circuit for an electric motor and/or a water cooling member 2 between a semiconductor module-1 and capacitor-4 which is electrically connected by bus bars, terminals and electrodes for control and to drive a motor), a controller housing (as defined by aluminum case 6—as set forth by para. 0060) comprising a capacitor (whereas 4 is disposed within the controller housing); a water-cooled plate (2), and a power module (1) stacked within said controller housing above the water-cooled plate (whereas para. 0060 discloses the case is aluminum defining a resin interior thereto—as depicted by Fig.’s 1A or 13A; and the power module is stacked above the water-cooled plate-as depicted by Fig.’s 1A or 13A), wherein said power module is fixedly connected to said water-cooled plate (as depicted by Fig.’s 1a and 11a—as set forth by para. 0060), wherein said water-cooled plate is (as depicted by Fig. 13A—whereas a top side face of 2 faces the power module-1) with a cooling medium flow channel being in contact with said power module so as to flow a cooling medium in a heat exchange with said power module (whereas channel 3 is inside of the water-cooled plate-2 and is in thermal contact with the power module—as set forth by para. 0069), and an opposite side facing away from said power module and being in contact with said capacitor through an insulating and thermally conductive material for heat exchange (as depicted by Fig. 13A—whereas 2 has an upper side which faces the power module and an opposite bottom side facing away from the power module and contacts the capacitor 4 through a sealing resin 6 in-part disposed between the water-cooled plate and the capacitor), for heat exchange (heat exchange between 1 and 2--as set forth by para.’s 0103-0105); wherein said water-cooled plate and said controller housing are fixedly connected to each other with a cooling medium passage provided therebetween so as to flow said cooling medium through said cooling medium passage in a heat exchange relationship with said water-cooled plate (as depicted by Fig.’s 13A-13B—whereas 3 is atleast in-part between 2 and the housing and 2 is atleast in part fixed to the case—as depicted by Fig. 1B and/or atleast in-part fixed to the case via 6—as set forth by para. 0060), and a cooling medium flows in from the controller housing and then flows out of the controller housing after being heat exchanged by the water-cooled plate (in/out via 3a, 3b-as depicted by Fig.’s 13A-13B; and heat exchange between the power module and the cooling member as already set forth by para.’s 0103-0105).  Except, Usui does not disclose the cooling medium in a heat exchange with said power module is a direct heat exchange.  However, Schnetzka discloses cooling medium in a direct heat exchange with a power module (cooler 10—para. 0039--whereas a top side of the cooler constitutes a cooling medium flow channel defined by a well 20 and/or slots 21-22 providing direct cooling fluid contact with a bottom of electronic components--as set forth by para. 0042; wherein para. 0033 further discloses the electronic components are high-speed switches such as IGBT’s to denote a power module), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the water-cooled plate as defining a cooling medium flow channel in direct heat exchange with the power module  since it was known in the art, as set forth by para’s 0039-0040 and 0040 that a turbulent effect of the cooling fluid bouncing over the bottom of the power module will enhance heat transfer away from the power module and maximize cooling.

Regarding Claim 2; Usui discloses the water-cooled motor controller according to claim 1, wherein the cooling medium passage is provided with a sealing component on a contact interface between the controller housing and the water-cooled plate (via sealing resin disposed interior to the case—as set forth by para. 0060).  
Regarding Claim 7; Usui discloses the water-cooled motor controller according to claim 1, wherein the insulating and thermally conductive material is a thermally conductive silicone (via silicone-6), except, explicitly disclosing the silicone is a grease sheet.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicone to further comprise grease sheet since it was known in the art that when employed between bus bar 5a and the capacitor then more heat will transfer from the power module to the bus bar so as to suppress the amount of additional heat transferred to the capacitor while also acting to reduce movement therebetween during curing of the sealing resin.

Regarding Claim 8; the water-cooled motor controller according to claim 1, wherein the capacitor is fixed to the bottom of the controller housing (as set forth by para. 0060—whereas the molded case encloses the sealing resin), except, explicitly disclosing See MPEP 2113—Product by Process Claims).  It would have been obvious to one having ordinary skill in the art at the time that the invention was made that the disclosed structure of the prior art is a fully functional equivalent to the claimed structure as evidenced by meeting all of the claimed structural limitations thereof.

Allowable Subject Matter
3.	Claims 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; an water-cooled motor controller, according to claim 2, wherein said water-cooled plate is fixed to said controller housing through a threaded connection.

4.	Claims 3, and 5-6 are deemed as allowed.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-2, 4, and 7-8 have been considered but are moot; whereas new rejections have been presented to read on the amended claim language Claims 3, and 5-6 are hereby deemed as allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835